         Case 1:20-mj-00063-DAR Document 1-1 Filed 04/18/20 Page 1 of 4



                                  STATEMENT OF FACTS

       On April 6, 2020, the government sought and obtained a complaint charging AMINA
WASHINGTON-BEY (“WASHINGTON-BEY” or “defendant”), with two counts in Case No.
1:20-mj-00056: (1) entering or remaining in a restricted area or grounds, in violation of 18
U.S.C. § 1752(a)(1); and (2) entering restricted public property, in violation of 22 D.C. Code §
3302(b).

        At the defendant’s initial appearance before Magistrate Judge Deborah A. Robinson that
same day (April 6, 2020), the government orally requested that WASHINGTON-BEY be
released with conditions. That motion was granted, and those conditions were set forth in an
Order Setting Conditions of Release, filed on April 13, 2020 (First 04/13/20 order), and included
the following conditions, among others:

   •   Report to Pretrial Services (202)442-1000 as directed;
   •   Report to Community Connections on 04/07/2020 at 8:30am;
   •   Maintain Mental Health Services, to include medication regimen, as directed by Pretrial
       Services;
   •   Sign all Releases of Information with Mental Health Provider to allow PSA to obtain
       compliance information;
   •   Report to Probation Officer (CSO Bridget Anderson – 202-442-1268) within 48 hours;
   •   Report to Community Connections by 10am on 04/07/2020 to obtain medication;
   •   Stay away from White House complex (see attached map); and
   •   No rearrest on probable cause.

First 04/18/20 Order at 1-2.

    The defendant was also verbally advised of his release condition by Magistrate Judge
Robinson from the bench. With regards to the stay away condition, Magistrate Judge Robinson
specifically advised WASHINGTON-BEY that he needed to stay away from an area around the
White House for as long as the case was pending and that he would receive a map showing him
the area to stay away from. In response, WASHINGTON-BEY asked how long the case would
be pending for.

       Following Court on April 6, 2020, Pretrial Services Officer Christine Schuck also sent
WASHINGTON-BEY’s case manager at Community Connections an email listing all the release
conditions and all the paperwork related to the release conditions, including the map reflecting
the area covered by the White House stay away order. As required by his release conditions,
         Case 1:20-mj-00063-DAR Document 1-1 Filed 04/18/20 Page 2 of 4



WASHINGTON-BEY reported to Community Connections on April 7, 2020, where he signed all
the paperwork Ms. Schuck had sent over and was provided a copy of the White House stay away
map, which is attached as Exhibit A. The stay away map defines the stay away area as the area
bounded by and including K Street, NW; 13th Street, NW; Pennsylvania Avenue, NW; 12th Street,
NW; Constitution Avenue, NW; and 19th Street, NW. The White House stay order was still in
effect on April 9, 2020.

        On April 9, 2020, U.S. Secret Service Officer Austin Huntington was walking
southbound on 17th Street NW towards State Place, NW, when he observed WASHINGTON-
BEY hiding behind a pillar and repeatedly looking around it at the U.S. Secret Service entrance
post located at 1699 State Place, NW, Washington, D.C. After confirming the stay away order
Office Huntington placed WASHINGON-BEY under arrest for contempt, as WASHINGTON-
BEY was present within the area that WASHINGTON-BEY was required to stay away from as a
condition of his prior release.

      On April 10, 2020, the government sought and obtained a complaint charging AMINA
WASHINGTON-BEY (“WASHINGTON-BEY” or “defendant”), with one counts in Case No.
1:20-mj-00059: (1) contempt of court, in violation of 18 U.S.C. § 401(3).

        At the defendant’s initial appearance before Magistrate Judge Deborah A. Robinson that
same day (April 10, 2020), the government orally requested that WASHINGTON-BEY be
released with conditions. That motion was granted, and the defendant was released on the same
conditions as the prior case, including to stay away from White House complex (see attached
map) and maintain Mental Health Services, to include medication regimen, as directed by
Pretrial Services. Judge Robinson also set an additional condition that when WASHINTGON-
BEY is released he wait outside the jail for his case manager, so that his case manager can assist
WASHINGTON-BEY with obtaining his medication. The motion was granted, those conditions
were set forth in an Order Setting Conditions of Release, filed on April 13, 2020 (Second
04/13/20 order), and the defendant was released. Second Order at 1-2.

        On April 17, 2020, at approximately 11:24pm, your affiant, United States Secret Service
Officer Ryan Magnum received a radio call from United States Secret Service Sergeant Andrew
Ward that he had observed WASHINGTON-BEY on G Street, NW between 15th Street and 14th
Street, NW. Officer Magnum responded to the radio call and observed WASHINGTON-BEY in
the vicinity of 14th Street and G Street, NW, where WASHINGTON-BEY had been stopped by
Sergeant Ward. At the time WASHINGTON-BEY was stopped, he had been travelling
eastbound on G Street.



                                                2
         Case 1:20-mj-00063-DAR Document 1-1 Filed 04/18/20 Page 3 of 4




        Officer Magnum recognized WASHINGTON-BEY and had prior knowledge of an active
White House stay away order for WASHINGTON-BEY. To confirm WASHINGTON-BEY’s
identity and that there was in fact an active stay away order, Officer Magnum requested
WASHINGTON-BEY’s identification and contacted the U.S. Secret Service Joint Operations
Center (JOC) on his radio and asked them to confirm the existence of a stay away order for
WASHINGTON-BEY.

       While waiting for the JOC to confirm WASHINGTON-BEY’s stay away order, Office
Magnum asked WASHINGTON-BEY if he knew he was not supposed to come back to the
White House. WASHINGTON-BEY responded that he knew he was not supposed to be there,
but did not have the paperwork. The JOC then confirmed the existence of WASHINGTON-
BEY’s stay away order. Officer Magnum then placed WASHINGTON-BEY under arrest for
contempt, as WASHINGTON-BEY was present within the area that WASHINGTON-BEY was
required to stay away from as a condition of his prior release.

       At approximately, 12:18am on April 18, 2020, United States Secret Service Special
Agents Kenneth Mayer and Lydia Simonaire arrived at 2D to attempt to interview
WASHINGTON-BEY. They identified themselves as agents with the United States Secret
Service and WASHINGTON-BEY was read his Miranda Warnings. WASHINGTON-BEY
waived his rights, signed the Miranda warning, and consented to talk to the agents.

        The agents asked WASHINGTON-BEY why he was in the area of the White House and
WASHINTON-BEY said he was just walking down the street. He further stated that he walks a
lot and does not pay attention to where he walks. When asked about recent medical/mental
health treatment, WASHINGTON-BEY mentioned his recent visit to Comprehensive Psychiatric
Emergency Program (CPEP). He stated that he was not compliant with his medication and has
not opened the Zyprexa he received there. WASHINGTON-BEY also confirmed that he is still
transient and does not work.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
the defendant violated 18 U.S.C. § 401(3), Contempt of Court.




                                            __________________________________________


                                               3
         Case 1:20-mj-00063-DAR Document 1-1 Filed 04/18/20 Page 4 of 4



                                             Ryan Magnum
                                             Officer, United States Secret Service
                                             Badge Number 2229



Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 18th day of April, 2020.




                                             __________________________________________
                                             The Honorable Deborah A. Robinson
                                             United States Magistrate Judge




                                                4
